         Case 1:17-cv-09001-CFL Document 300 Filed 05/27/20 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS



 In re UPSTREAM ADDICKS AND BARKER
 (TEXAS) FLOOD-CONTROL RESERVOIRS

                                                        Sub-Master Docket No. 17-9001L
 THIS DOCUMENT APPLIES TO:

                                                        Judge Charles F. Lettow
 ALL UPSTREAM CASES




    UPSTREAM PLAINTIFFS’ UNOPPOSED MOTION TO EXTEND DEADLINE

        On May 13, 2020, the government filed a Motion for a Protective Order Precluding

Depositions under Plaintiffs’ Rule 30(b)(6) Deposition Notice. ECF No. 291. Pursuant to RCFC

7.2(a)(1), Plaintiffs’ response is due within 14 days after service of the motion.

        For good cause, and not for purposes of delay, Plaintiffs respectfully request an extension of

time until Monday June 1, 2020 to file their response. Plaintiffs have conferred with the government’s

counsel, Ms. Kristine Tardiff, and the government is not opposed to the relief requested in this

motion. Therefore, Plaintiffs ask that the Court grant their request to extend the deadline for filing

their response to ECF No. 291 to Monday, June 1, 2020.

Dated: May 27, 2020.




                                                    1
         Case 1:17-cv-09001-CFL Document 300 Filed 05/27/20 Page 2 of 3



Respectfully submitted,

  /s/ Charles Irvine_______________            _/s/ Daniel Charest_______________
 Charles Irvine                                Daniel Charest
 Irvine & Conner PLLC                          Larry Vincent
 4709 Austin Street                            Burns Charest LLP
 Houston, Texas 77004                          900 Jackson Street, Suite 500
 713-533-1704                                  Dallas, Texas 75202
 charles@irvineconner.com                      469-904-4550
                                               dcharest@burnscharest.com
 Co-Lead Counsel for Upstream Plaintiffs       lvincent@burnscharest.com

                                               Co-Lead Counsel for Upstream Plaintiffs

 _/s/ Armi Easterby_______________             __/s/ Vuk Vujasinovic_____________
 Edwin Armistead “Armi” Easterby               Vuk S. Vujasinovic
 Williams Hart Boundas Easterby, LLP           VB Attorneys, PLLC
 8441 Gulf Freeway, Suite 600                  6363 Woodway Dr., Suite 400
 Houston, Texas 77017                          Houston, Texas 77057
 Telephone: (713) 230-2200                     713-224-7800
 aeasterby@whlaw.com                           Vuk@vbattorneys.com

 Co-Lead Counsel for Upstream Plaintiffs       Of Counsel for Upstream Plaintiffs




                                           2
         Case 1:17-cv-09001-CFL Document 300 Filed 05/27/20 Page 3 of 3



                              CERTIFICATE OF CONFERENCE

        The undersigned attorney hereby certifies that co-lead counsel conferred with Defendant via

electronic mail on May 27, 2020. Defendant’s counsel stated that the Defendant is not opposed to the

relief requested in this Motion.

                                                      _/s/ Charles Irvine_______________
                                                      Charles W. Irvine




                                   CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing

instrument, together with all exhibits, was served on all counsel of record in this Sub-Master Cause by

filing it via the Court’s ECF system on May 27, 2020.

                                                      _/s/ Daniel Charest
                                                      Daniel Charest




                                                  3
